Van Dusen, J.,
We regard this case as ruled by Lines’s Estate, 155 Pa. 378. That case held that the combination of a life estate in the settlor and a reserved right of revocation showed a virtual ownership by the settlor. Whatever may be said in one case or another as to one of these elements standing alone, no other case deals with the combination, as the Hearing Judge demonstrates; and the authority of Lines’s Estate remains unshaken. The present case also contains both elements, and it follows from the virtual ownership by the settlor up to the time of her death that the transfer was not effective until that time.
Moreover, the settlor exercised the power in 1922, after the rate of tax had become 10 per cent., in order to modify the deed of trust. Slight though the modification was, it cannot be said that the transfer was complete before the Act of 1921, when part of the terms of the trust were determined thereafter. Whether we regard the death of the settlor or the last alteration of the terms of the trust as the date of transfer when the tax attached, the result is the same. Exceptions dismissed.